Grice, Justice.
In view of the decision this day rendered in Housing Authority of the City of Atlanta v. Heart of Atlanta Motel, Inc., 220 Ga. 192, ante, holding that denial of the Housing Authority’s plea in abatement was erroneous, it is not necessary to consider the plaintiff in error Marriott’s assignment of error complaining of the overruling of its demurrer. The abatement and consequent dismissal of the petition as against the Housing Authority, grantor of the deed sought to be set aside, inures to the benefit of Marriott, the grantee, since the action cannot proceed against it alone, the grantor being a necessary party.
This writ of error is dismissed with direction that the trial court dismiss the petition as against the plaintiff in error Marriott also and, in order to avoid any future question of res judicata, vacate its judgment overruling such demurrer.

Writ of error dismissed with direction.


All the Justices concur.

Argued June 9, 1964
Decided July 9, 1964
Rehearing denied July 22, 1964.
Nall, Miller, Cadenhead ■& Dennis, Hamilton Douglas, Jr., for plaintiff in error.
Moreton Rolleston, Jr., Charles H. Kirbo, King & Spalding, John Izard, Jr., contra.